DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/22 has been entered.
 
Status of Action/Claims
	Claims 2-4, 8-27 are pending in this application. Claims 1 and 5-7 have been canceled. Claims 14-27 remain withdrawn as being directed to a non-elected invention. Claims 2-4 and 8-13 are presented for examination in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 9-10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No.11439149 (‘149) in view of Funke et al. (US20110311503). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘149 and the instant application claim compositions, e.g. liquid compositions (homogeneous) comprising tetraniliprole in amounts of about 1% by weight of the formulation, specifically from 1-35% in ‘149 (which overlaps with the claimed concentration at about 1% by weight) in combination with other plant protection agent, specifically pyrethroids, and more specifically bifenthrin. ‘149 merely does not claim the ratios of tetraniliprole with the plant protection agents that are instantly claimed or wherein the composition should also comprise at least one embodiment wherein the pyrethroid is zeta-cypermethrin or wherein the composition comprises a liquid fertilizer (aqueous-based). However, it would have been obvious to one of ordinary skill in the art to select zeta-cypermethrin to use with about 1% tetraniliprole in ‘149 because that is one of the specific plant protection agents claimed in the claims of ‘149 and because Funke teaches that combinations of tetraniliprole (I-1-1) with bifentrin or cypermethrin or deltamethrin or gamma-cyhalothrin, zeta-cypermethrin, etc. in ratios which anticipate and/or overlap those instantly claimed and wherein the tetraniliprole active agent is present in amounts of no more than 1.23% (See Example A and Table A; etc.; [0039]; claims; [0156]; etc.), and wherein the compositions  Further it would have been obvious to one of ordinary skill in the art to optimize the amount of the active agents to yield the most effective pesticidal combinations. Funke further teaches wherein their combinations can be applied/used as liquid formulation, e.g. in water/aqueous based and wherein the composition can further comprise fertilizer which would obvious be a liquid fertilizer that is aqueous based if it is applied in the same composition as applicant’s combination and water is used as a carrier as is taught by Funke (See entire document; [0459]; [0460]; [0467]) and applied via spraying ([0472]). 
As such one of ordinary skill in the art would conclude that the pesticidal composition claimed is an obvious variant of the pesticidal combination disclosed in US Patent No.11439149 (‘149) in view of Funke.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Funke et al. (US20110311503).
Applicant’s claim:
--A composition for controlling fecundity of an arachnida species consisting essentially of (i) an effective amount of tetraniliprole and (ii) at least one plant protection agent selected from the group consisting of: bifenthrin, cypermethrin, beta-cypermethrin, zeta-cypermethrin, deltamethrin, cis-permethrin, gamma-cyhalothrin, tralomethrin, cyfluthrin, beta-cyfluthrin, esfenvalerate and fluvalinate.
Regarding claims 2-4, Funke teaches a pesticidal composition combinations for controlling arachnids which especially prefer tetraniliprole (cmpd. I-1-1 on pg. 14; [0435])as the sole diamide in the composition and to combine tetraniliprole with at least one/specifically one of applicant’s plant protection agent selected from the group consisting of a pesticide/insecticides instantly claimed (more specifically wherein the instantly claimed plant protection agents are expressly disclosed as especially preferred combinations): beta-cyfluthrin, cyhalothrin, cypermethrin, deltamethrin, gamma-cyhalothrin, zeta-cypermethrin, cyfluthrin, and bifenthrin wherein the mixing ratios of the tetraniliprole to the plant protection agent is from 125:1 to 1:125, more preferably 25:1 to 1:25 and most preferably 5:1 and 1:5 which reads on and anticipates the instantly claimed ratios of 1:100 to 100:1 especially since Funke teaches that these combinations are effective for controlling arachnids (see [0372, especially preferred are combinations of I-1-1 and exactly one active ingredient from group II, in the mixing ratios of Table 1]; [0434, table 1 entries, 3, 5-7, 12.b, 16-18, etc.]; [0435]; claims). Funke also specifically exemplifies combinations of tetraniliprole (cmpd. I-1-1) with bifenthrin and combinations of I-1-1/tetraniliprole with cypermethrin, etc. (see Table A, pg. 31, right col. 5th example; and/or Table D right col. pg. 37, last entries show mixture of I-1-1 + bifenthrin, pg. 32, Table A left col. 3rd full example listed shows I-1-1/tetraniliprole + cypermethrin in a 5:1 ratio which also anticipates the instantly claimed combinations, etc.) and further exemplifies wherein the active agent is added at 1 part by weight of the concentrate composition which is 1/81 (total parts) which is 1.23% reads on wherein the tetraniliprole is present in the composition in amounts of about 1% or less because 1.23% is about 1% and because if the 1 part by weight active agent is meant to encompass both active agents then it must contain about 1% or weight or less tetraniliprole in the examples in Table A.
Funke teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funke et al. (US20110311503) as applied to claims 2-4 above, and Pohlman (WO2015189080), and Bissonette (US20110036009).
	Applicant’s claim:
-- The composition of claim 2, wherein said tetraniliprole is present in at least 5% by weight.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 2-4, as discussed above Funke teaches a pesticidal composition combinations for controlling arachnids which especially prefer tetraniliprole (cmpd. I-1-1 on pg. 14; [0435]) and at least one/specifically one of applicant’s plant protection agent selected from the group consisting of a pesticide/insecticides instantly claimed (more specifically wherein the instantly claimed plant protection agents are expressly disclosed as especially preferred combinations): beta-cyfluthrin, cyhalothrin, cypermethrin, deltamethrin, gamma-cyhalothrin, zeta-cypermethrin, cyfluthrin, and bifenthrin wherein the mixing ratios of the tetraniliprole to the plant protection agent is from 125:1 to 1:125, more preferably 25:1 to 1:25 and most preferably 5:1 and 1:5 which reads on and anticipate the instantly claimed ratios of 1:100 to 100:1 especially since Funke teaches that these combinations are effective for controlling arachnids (see [0372, especially preferred are combinations of I-1-1 and exactly one active ingredient from the groups II, in the mixing ratios of Table 1]; [0434, table 1 entries, 3, 5-7, 12.b, 16-18, etc.]; [0435]; claims). Funke also specifically exemplifies combinations of tetraniliprole (cmpd. I-1-1) with bifenthrin and combinations of I-1-1/tetraniliprole with cypermethrin, etc. (see Table A, pg. 31, right col. 5th example; and/or Table D right col. pg. 37, last entries show mixture of I-1-1 + bifenthrin, pg. 32, Table A left col. 3rd full example listed shows I-1-1/tetraniliprole + cypermethrin in a 5:1 ratio which also anticipates the instantly claimed combinations, etc.) and further exemplifies wherein the active agent is added at 1 part by weight of the concentrate composition which is 1/81 (total parts) which is 1.23% and dependent on whether this active agent is only considered to be tetraniliprole or is meant to contain the combined amounts of tetraniliprole and bifenthrin for example as are cited above and which have multiple examples in table A which is cited above, still reads on wherein the tetraniliprole is present in the composition in amounts of about 1% or less because 1.23% is about 1% and because if the 1 part by weight active agent is meant to encompass both active agents then it must contain about 1% or weight or less tetraniliprole in the examples in Table A. 
Regarding claims 9-10, Funke further teaches wherein their combinations can be applied/used as liquid formulation, e.g. in water/aqueous based and wherein the composition can further comprise fertilizer which would obvious be a liquid fertilizer that is aqueous based if it is applied in the same composition as applicant’s combination and water is used as a carrier as is taught by Funke (See entire document; [0459]; [0460]; [0467]) and applied via spraying ([0472]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 8-11 and 13, Funke does not specifically teach using buffers to maintain the pH from 4-7, or specifically wherein the fertilizer is a liquid, specifically an aqueous liquid and is present in a concentration of about 95% by weight to about 99.99% by weight based on the total weight of the composition and wherein this formulation comprising a liquid fertilizer is homogeneous. Funke does teach wherein their formulations can form a solution (which are known in the art to be homogeneous since the active is in the solution), emulsions which are homogenous once the emulsion is formed, etc. wherein the use forms described are known in the art to have the actives dispersed/dissolved homogenously ([0458]). However, these deficiencies in Funke are also addressed by Bissonette and Pohlman.
Bissonette teaches using buffering agents which maintain the pH of the plant nutrient compositions between about 5.5 and 6.5 (see [0008-0009]; [0013-0014]; [0029]; [0037]). Bissonette also teaches using water-soluble fertilizer concentrates for application to plants which when applied/used is a liquid aqueous based fertilizer (See [0009]; [0052-0053]; [0036-0038]; [0026-0028]; [0013-0015]).
Pohlman teaches wherein the composition comprising tetraniliprole in combination with other active agents further comprises a fertilizer and wherein the fertilizer is present in concentrations of about 95% by weight to about 99.99 wt% based on total weight of the composition, specifically wherein the fertilizer can be admixed in ratios with the composition of from 1:100 to 100:1 (pg. 3, ln. 41-42; pg. 44, ln. 10-13, 16-21, 39-42; pg. 53, ln. 10-15; pg. 59, ln. 1-2; pg. 39, ln. 21-25; abstract; pg. 1, ln. 14-16; pg. 13, ln. 37-38; pg. 15, ln. 3-4; Claim 1; pg. 19, ln. 4-16; pg. 41, ln. 38-40). Pohlman teaches wherein the composition is homogeneous, specifically dissolving the active compound in either the hydrophobic or hydrophilic phases and homogenizing this with the solvent of the other phase (See pg. 53, ln. 10-15; pg. 59, ln. 1-2).
Regarding claim 12, Funke does not teach wherein the additive in their formulation is one of an anti-freeze agent, anti-foam agent, or biocide. However, this deficiency in Funke is also addressed by Pohlman.
Pohlman teaches wherein the compositions which contain the claimed tetraniliprole in combination with other actives routinely comprise at least one additive selected from the group consisting of: anti-freeze agents, anti-foam agents, biocides/preservatives (See pg. 53, ln. 10-15; pg. 59, ln. 1-2; pg. 39, ln. 21-25; abstract; pg. 1, ln. 14-16; pg. 13, ln. 37-38; pg. 15, ln. 3-4; Claim 1; pg. 19, ln. 4-16; pg. 41, ln. 38-40).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to formulate the claimed composition comprising tetraniliprole in the claimed ratios with the same additional plant protective agent(s) specifically claimed, in the claimed ratios and amounts because Funke teaches combining tetraniliprole with the same claimed pyrethroid active agents in the same claimed ratios for controlling pests including arachnids ([0435-0436]) and wherein the amounts of total active overlap those instantly claimed, and further it would have been obvious to use the at least 5% of tetraniliprole with the at least 1% of the second active because Funke teaches that the most preferred ratios are 5:1 to 1:5 and Pohlman teaches that it was known in the art to determine effective amounts as they are dependent upon the pests being controlled, the type of plant/area being treated, climate, etc. (See pg. 39, ln. 21-28), and it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
It also would have been obvious to one of ordinary skill in the art to use a buffering system which allows for the pH of the composition to be maintained within the claimed range of between about 4-7 in the combination composition of Funke which can comprise fertilizers because Bissonette teaches that these are optimal pH growing conditions for plants and teaches using buffers in compositions for application to plants which maintain the claimed pH range.
Finally, it would have been obvious to one of ordinary skill in the art to use aqueous liquid fertilizers as the fertilizers in the composition of Funke and to use them in the claimed percentages of about 95-99.99% of the total formulation as is instantly claimed because Funke and Pohlman generally teach that fertilizers are able to be added to tetraniliprole combination formulations which they both teach that these formulations can be in liquid form/aqueous liquid form and it was known to use fertilizer compositions as carriers of tetraniliprole combinations as is taught by Pohlman in the claimed amounts (see pg. 40, ln. 15-17; pg. 44, ln. 10-14; pg. 44, ln. 39-42) and it would be obvious to use the aqueous pesticidal concentrate granules of Bissonette as a fertilizer carrier to form the aqueous fertilizer/tetraniliprole combinations taught by the combination of Funke, Pohlman, and Bisonette because the concentrated aqueous soluble fertilizer granules as a solid carrier would allow for easy storage of the composition and they are aqueous soluble leading to an easy way to formulate effective amounts for spraying and an aqueous fertilizer as claimed to treat plants/areas with arachnids with because liquid formulations allow for easy application of the appropriate amounts/effective amounts of active agents including pesticides and fertilizers to plants/areas in need thereof especially since all of Funke, Pohlman, and Bissonette teach applying aqueous compositions to plants in need thereof. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims filed 08/29/22, are acknowledged. These amendments have prompted the revised and updated grounds of rejection presented herein. Applicants argue that the instant claim’s use of consisting essentially of means that it is no longer anticipated by Funke. The examiner respectfully disagrees because as has been pointed out by the examiner Funke expressly prefers combinations of tetraniliprole and at least one of the claimed secondary agents, specifically Funke expressly states that they especially prefer combinations of I-1-1 (tetraniliprole) with one of: beta-cyfluthrin, cyhalothrin, cypermethrin, deltamethrin, gamma-cyhalothrin, zeta-cypermethrin, cyfluthrin, and bifenthrin wherein the mixing ratios of the tetraniliprole to the plant protection agent is from 125:1 to 1:125, more preferably 25:1 to 1:25 and most preferably 5:1 and 1:5 which reads on and anticipates the instantly claimed ratios of 1:100 to 100:1 especially since Funke teaches that these combinations are effective for controlling arachnids (see [0372, especially preferred are combinations of I-1-1 and exactly one active ingredient from group II, in the mixing ratios of Table 1]), and Funke further exemplifies wherein the active agent is added at 1 part by weight of the concentrate composition which is 1/81 (total parts) which is 1.23% and dependent on whether this active agent is only considered to be tetraniliprole or is meant to contain the combined amounts of tetraniliprole with the second active (II) bifenthrin for example as are cited above and which have multiple examples in table A which is cited above, still reads on wherein the tetraniliprole is present in the composition in amounts of about 1% or less because 1.23% is about 1% and because if the 1 part by weight active agent is meant to encompass both active agents then it must contain about 1% or weight or less tetraniliprole in the examples in Table A. Further, anticipation does not require the examples of Funke to teach applicant’s express invention as the examples are not the only taught and envisioned embodiments in Funke. Thus, applicant’s appear to be reading Funke with an unfairly narrow lens as it is clear from the sections cited above that Funke does still clearly envision and prefer the instantly claimed compositions and as such Funke anticipates the combinations claimed in claims 2-4.  
Additional calculations of the examples in Funke does in fact demonstrate that the amount(s) of tetraniliprole in the example(s) of Funke as discussed above are taught/anticipated as Funke does indirectly expressly teaches wherein their disclosed examples overlap/anticipate the instantly claimed amounts of about 1% by weight of tetraniliprole as is discussed above. Thus, contrary to applicant’s assertion, the amended instant claims are still anticipated by Funke and rendered obvious by Funke in view of Pohlman and Bissonette as is discussed above. Applicant’s then argue that Funke does not anticipate, it merely provides a basis for a selection process wherein tetraniliprole can be combined with a vast number of other active components. The examiner respectfully disagrees because Funke not only provides a basis for a selection process of the claimed combination of tetraniliprole (their I-1-1) with the claimed secondary active agents, Funke also specifically exemplifies combinations of tetraniliprole (cmpd. I-1-1) with bifenthrin and combinations of I-1-1/tetraniliprole with cypermethrin, etc. and further exemplifies wherein the active agent is added at 1 part by weight of the concentrate composition which is 1/81 (total parts) which is 1.23% and dependent on whether this active agent is only considered to be tetraniliprole or is meant to contain the combined amounts of tetraniliprole and bifenthrin for example as are cited above and which have multiple examples in table A which is cited above, still reads on wherein the tetraniliprole is present in the composition in amounts of about 1% or less because 1.23% is about 1% and because if the 1 part by weight active agent is meant to encompass both active agents then it must contain about 1% or weight or less tetraniliprole in the examples in Table A as is cited above (See sections cited above, and claims). The examiner respectfully reminds applicant’s that the instant claims are to a composition comprising tetraniliprole and one of the claimed secondary active agents, in the claimed ratios and wherein the tetraniliprole is present in amounts of about 1% by weight or less of the composition. The “for controlling fecundity of an Arachnida species” is an intended use and is not being afforded patentable weight especially since Funke expressly teaches that their compositions can be used to control Arachnids as well as other insects as is discussed above. Thus, the express disclosure of the claimed combinations of tetraniliprole and bifenthrin, or tetraniliprole and zeta-cypermethrin (see sections cited above) and wherein the active agent is present in amounts of 1 part by weight out of a total of 81 parts of the composition prior to dilution and wherein it is unclear whether this 1 part includes both tetraniliprole and the secondary active combinations or whether the secondary active agent is further present in amounts of from 0.0000001 to 95% by weight of active ingredient, preferably between 0.0001 and 1% by weight ([0469]) as is disclosed in Funke and the 1 part out of 81 parts of active agent is tetraniliprole (which would mean the tetraniliprole is present in amounts of 1.23% by weight based on the composition prior to dilution for application (see sections cited above). Thus, prior to dilution the amount of tetraniliprole would be no more than 1.23% by weight of the composition which would allow the instantly claimed compositions to anticipate and render obvious the instantly claimed compositions. 
Applicants then further argue that the examiner has dismissed as inconsequential the incorporation of an additional active component in the compositions described by Funke. The examiner respectfully points out that Funke as discussed above and in the sections cited by the examiner, e.g. [0156-365]; [0372]; [0434-0457]. Thus, clearly from these sections, e.g. [0372] and [0434-0457] I-1-7 is not required of Funke and as because it is not required the compositions of Funke do anticipate those instantly claimed and the basic character of applicant’s composition is not altered.
	Applicants then argue that the tables in Funke describe what are alleged to be synergistic combinations and applicants argue that Funke teaching tetraniliprole of 85 wt% teaches away from the present claims. The examiner respectfully points out that the examples of Funke (as discussed above) do not require more than 1.23% by weight of tetraniliprole on the high end, e.g. this amount would only be used when the complete 1 part by weight of active agent based on the 81 parts total of the composition is solely tetraniliprole and is before dilution for application as is expressly disclosed in for instance Example A, however as the claims and tried active agents are combinations it is clear that the 1 part active ingredient is meant to include the tetraniliprole and the second active agents (See sections cited above; Example A and Table A; [0372]; [0434-0457]). 
Applicants then argue that there is little guidance from Funke for the selection of compounds and in what amounts. The examiner does not agree with this unfair assessment of Funke, because Funke specifically exemplifies combinations of tetraniliprole (cmpd. I-1-1) with only bifenthrin and combinations of I-1-1/tetraniliprole with only cypermethrin, etc. (see Table A, pg. 31, right col. 5th example; and/or Table D right col. pg. 37, last entries show mixture of I-1-1 + bifenthrin, pg. 32, Table A left col. 3rd full example listed shows I-1-1/tetraniliprole + cypermethrin in a 5:1 ratio which also anticipates the instantly claimed combinations, etc.; [0372]; [0434-0457]) and further exemplifies wherein the active agent is added at 1 part by weight of the concentrate composition which is 1/81 (total parts) which is 1.23% and dependent on whether this active agent is only considered to be tetraniliprole or is meant to contain the combined amounts of tetraniliprole and bifenthrin for example as are cited above and which have multiple examples in table A which is cited above, still reads on wherein the tetraniliprole is present in the composition in amounts of about 1% or less because 1.23% is about 1% and because if the 1 part by weight active agent is meant to encompass both active agents then it must contain about 1% or weight or less tetraniliprole in the examples in Table A so there is quite a bit more than the asserted “little guidance” to select the claimed combinations in the claimed ratios and amounts as discussed above (See sections cited above). 
	Applicants then argue that their “restrictive transitional language” limits the possible claimed combinations. The examiner respectfully disagrees because applicant’s have not defined what would materially affect their composition, e.g. the transitional language claimed would not exclude additional insecticides for instance as long as they would work in controlling arachnids and applicants further argue that Funke does not teach or exemplify tetraniliprole alone with the claimed agents and that there are no examples. The examiner disagrees with this unfairly narrow reading of Funke as Funke’s teachings are not limited to their examples. The prior art is art for all it teaches and anticipation and obviousness is not limited to applicant’s disclosed examples contrary to applicant’s arguments. Funke expressly envisions and teaches at 
    PNG
    media_image1.png
    63
    515
    media_image1.png
    Greyscale
Thus, it is clear that contrary to applicant’s assertion Funke does expressly teach compositions which need only contain (I-1-1/tetraniliprole) and the claimed secondary active agents in the same/overlapping ratios as those instantly claimed as is discussed above.
	Applicant’s then state that they have wide latitude in describing their invention and can exclude prior art for purposes of defining their invention. The examiner respectfully points out that applicants have not yet excluded the prior art as Funke expressly discloses and teaches the claimed combinations of active agents were already known in the art to be useful for controlling insects including arachnids as is clearly discussed above and herein.
	Regarding the double patenting rejection of record, applicant’s have not presented arguments addressing this rejection and as such it has been maintained and updated.

Conclusion
	No claims are allowed.	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616